Exhibit 10


SEVERANCE AGREEMENT AND GENERAL RELEASE
FOR DENNI J. LESTER

        1.    Termination of Employment.   My employment with Insignia, Systems,
Inc., (“Insignia”), will terminate effective September 30, 2004.

        2.    Consideration.   I understand that, subject to the terms and
conditions of this Severance Agreement and General Release, hereinafter
“Agreement”, Insignia agrees to provide me with the following benefits:

    A.   Three months (through December 31, 2004) of base salary, payable
according to Insignia’s regular payroll schedule, less applicable deductions and
withholdings for taxes, beginning effective the first payroll period after the
expiration of the revocation period provided in paragraph 15.


    B.   COBRA benefits will be available as of October 1, 2004. Insignia
Systems will continue to provide my life and long term disability insurance
coverage through December 31, 2004, at my normal employee cost. Details of COBRA
information and forms will be mailed to me.


    C.   Insignia releases me from any and all non-compete agreements which I
have entered into with Insignia (refer to section IV. Competitive Employment in
the Employment Agreement).


        3.    General Release of Claims.   I hereby irrevocably and
unconditionally RELEASE, WAIVE AND FOREVER DISCHARGE and agree not to sue
Insignia, and its partners, affiliates, and past and present owners, agents,
officers, directors, employees, successors and assigns, and all related persons,
individually and in their official capacities (hereinafter collectively referred
to as the “Released Parties”), of and from any and all claims, known and
unknown, suspected or unsuspected, that I, my heirs, executors, administrators,
successors, and assigns, have or may have up to and including the date of
execution of this Agreement, including, but not limited to, any alleged
violation of:

 * The National Labor Relations Act;
 * Title VII of the Civil Rights Act of 1964, as amended;
 * Sections 1981 through 1988 of Title 42 of the United States Code;
 * The Employee Retirement Income Security Act of 1974;
 * The Age Discrimination in Employment Act of 1967;
 * The Older Workers Benefit Protection Act;
 * The Immigration Reform Control Act;
 * The Americans with Disabilities Act of 1990;
 * The Fair Labor Standards Act;
 * The Occupational Safety and Health Act;
 * The Family and Medical Leave Act of 1993;
 * Worker Adjustment and Retraining Notification Act;
 * The Minnesota Human Rights Act;
 * The Minnesota Parental Leave Act;
 * The Minnesota Occupational Health and Safety Act;
 * The Minnesota State Wage and Hour Laws or any other claim under Minn. Stat.
   Ch. 181;


Page 17 of 23

--------------------------------------------------------------------------------


 * All other federal, state or local civil or human rights and employment laws
   and all other local, state or federal laws, regulations or ordinances;
 * All claims relating to public policy, contract, tort, or common law; and/or
 * All claims for costs, fees, or other expenses including attorneys’ fees.

        4.    No Recovery or Relief.   I hereby waive my right to accept any
relief or recovery from any charge or complaint before any federal, state, or
local court or administrative agency against the Released Parties, except as
such waiver is prohibited by law. I also represent that I have not filed any
claims against Insignia or any other Released Party with any court, agency or
other tribunal of any kind whatsoever.

        5.    Nonadmission of Wrongdoing.   I agree that neither this Agreement
nor the furnishing of the consideration for the general release set forth in
this Agreement shall be deemed or construed at any time for any purpose as an
admission by any or all of the Released Parties of any liability or unlawful
conduct of any kind to me or anyone else. I agree to maintain the
confidentiality of the terms and amount of this Agreement and may disclose the
terms and amount of this Agreement only to my spouse, accountant, tax preparer,
attorney and to government tax authorities. Except for government tax
authorities, I agree to inform those individuals to whom the terms of this
Agreement are disclosed that the terms and amount of this Agreement are to be
held in confidence and are not to be disclosed except as expressly permitted in
this Agreement. If asked specifically by any other person about the settled
dispute or this Agreement, the parties shall state only that, “All matters at
issue were resolved on a mutual and amicable basis and the resolution is
confidential,” or words to that effect, and shall make no further comment.

        6.    Breach of Agreement.   I agree that if I breach any of the
promises set forth in this Agreement or if I challenge the general release set
forth in this Agreement, Insignia shall have the right to terminate the
consideration payable under the Agreement and to require me to return all monies
paid by Insignia in consideration for my signing the general release included in
this Agreement.

        7.    Confidentiality.   I agree to continue to keep confidential all
confidential information (“Confidential Information”). Confidential Information
means any information that is not generally known, including trade secrets,
outside Insignia and that is proprietary to Insignia, relating to any phase of
Insignia’s existing or reasonably foreseeable business which has been disclosed
to me during my employment by Insignia. Confidential Information includes, but
is not limited to, product designs; manufacturing methods; processes and
techniques; treatments or composition of materials; plant layouts; tooling;
marketing plans or proposals; customer information; software codes and computer
programs; customer lists; price information and cost information; administrative
techniques or documents or information that is designated by Insignia as
“Confidential” or similarly designated.

        8.    Right to Consult Attorney.   I acknowledge that I have had the
right and opportunity to review this Agreement with counsel of my own choosing
and whether or not I have done so is my own choice. I further acknowledge that I
have read and fully understand this Agreement and consent to its terms and
conditions.

        9.    Non-Disparagement.   As a condition of this Agreement, I agree not
to disparage the Released Parties and/or Insignia’s business, products or
practices.

        10.    References.   Upon inquiry from prospective employers, Insignia
will follow its general policy concerning references, which is to confirm dates
of employment, position held and salary. All such inquiries of prospective
employers are to be directed to Insignia’s Human Resources Department.

        11.    Governing Law and Interpretation.   This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota
without regard to its conflict of law provisions. Should any


Page 18 of 23

--------------------------------------------------------------------------------


provision of the Agreement be declared illegal or unenforceable by a court of
competent jurisdiction and cannot be modified to be enforceable, excluding
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement in effect. However, if any portion of
the general release language is ruled unenforceable for any reason, I agree to
return immediately the consideration paid under this Agreement.

        12.    Entire Agreement.   This Agreement sets forth the entire
agreement between the Released Parties and me and shall supersede any and all
prior agreements or understandings, whether written or oral, between the
parties, except as otherwise specified in this Agreement. I acknowledge that I
have not relied on any representations, promises, or agreements of any kind made
to me in connection with my decision to sign this Agreement, except for those
set forth in this Agreement.

        13.    Amendment.   This Agreement may not be amended except by a
written agreement signed by both parties.

        14.    Consideration Period.   This Agreement was presented to me on
September 28, 2004. I understand that the terms of this Agreement shall be open
for acceptance for a period of twenty-one (21) days after the date of
presentation, during which time I may consider whether to accept this Agreement.
I acknowledge that if I execute this Agreement prior to the expiration of
twenty-one (21) days, I do so freely and knowingly, and waive any and all future
claims that such action or actions would affect the validity of this Agreement.

        15.    Right to Revoke.   I understand that I have the right to revoke
this Agreement at any time during the fifteen (15) day period following the date
on which I first sign the Agreement. I also understand that the earliest I can
sign this Agreement is the first day following my Termination Date.

        If I want to revoke, I must make a revocation in writing which states:
“I hereby revoke my acceptance of the Agreement and General Release”. This
written revocation must be delivered by hand or sent by certified mail with a
postmark dated before the end of the fifteenth (15) day revocation period to Mr.
Scott Drill, President, Insignia Systems, Inc., 6470 Sycamore Court North, Maple
Grove, MN 55369, otherwise the revocation will not be effective.

        16.    Effective Date.   This Agreement shall not become effective or
enforceable until the expiration of the 15-day revocation period described in
Section 15 above.

I UNDERSTAND THAT MY RIGHT TO RECEIVE BENEFITS SET FORTH AS STATED IN SECTION
NUMBER 2 ABOVE IS SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND THAT I WOULD NOT RECEIVE ENHANCED SEVERANCE BENEFITS BUT FOR MY
EXECUTION OF THIS AGREEMENT. I ALSO UNDERSTAND THAT BY SIGNING THIS AGREEMENT, I
WILL BE WAIVING MY RIGHTS UNDER FEDERAL, STATE AND LOCAL LAW TO BRING ANY CLAIMS
THAT I HAVE OR MIGHT HAVE AGAINST THE RELEASED PARTIES. I HAVE BEEN ADVISED IN
WRITING BY INSIGNIA THAT I HAVE 21 DAYS TO CONSIDER THIS AGREEMENT; AND HAVE
BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT.


Page 19 of 23

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have executed this Agreement and General Release as of the
date set forth below.

    Signed:             Name:     /s/   Denni J. Lester    

--------------------------------------------------------------------------------

      Date:     October 12, 2004        ACCEPTED AND ACKNOWLEDGED BY
Insignia Systems, Inc.       By:     /s/   Scott F. Drill    

--------------------------------------------------------------------------------

      Name:     Scott F. Drill        Title:     President and CEO        
Date:     October 18, 2004  
















Page 20 of 23

--------------------------------------------------------------------------------
